Lambert, J.:
The defendant was indicted for' the crime of abduction, charged as a second offense, and has been sentenced to twenty years in the State prison upon his' conviction. The evidence shows that the defendant had been previously convicted of the crime of assault in the second degree, and had served a term in a State prison, from which he "had been pardoned: He is charged in the indictment .with having on" the 15th day of .June, Í905, feloniously and. unlawfully taken and detained against her will a certain female, one Hattie Warren, with intent to compel her by force, menace and duress then and there to be defiled,"against the form of the statute* in such case made and provided, etc. The chief witness of the prosecution was the said Hattie Warren, and the evidence discloses a state of facts which fully justified the jury in finding the defendant guilty as charged. An examination of the record upon the trial discloses no reversible" error. The evidence of Hattie Warren, the victim of' the abduction, is fully corroborated' in its essential details by other witnesses, and there is no reason apparent why this conviction ought not to staiid. The intent of the acts of the defendant constituted an essential element-of the crime,, and under the authorities it is competent to show conduct on liis part tending to establish such motive: The rule is stated by G-reenleaf on Evidence (Yol. 3 [16tli ed.], § lb) that in proof of • intention it is not always necessary that the evidence should apply directly to the particular act with the commission of which the party is charged, for the unlawful intent in the particular case may well.be inferred from similar intent proved to have existed in other transactions done before or after that time. (See Mayer v. People, 80 N. Y. 364.) It seems clear, therefore,. that .the. admission of- evidence of the defendant’s *238conduct' previous to the time alleged in the indictment, tending'to show that he had the intention of making use of this female for the purposes prohibited by the- statute* was not error.
' The judgment of conviction and the order denying a new trial should be affirmed. .
; Patterson, P. J.; Ingraham, McLaughlin and Clarke,. JJ., concurred.
Judgment and order affirmed.

 Penal Code, § 282.^- [Ref.


 Penal Code, -§ 282.—[Rep. .